Citation Nr: 1814040	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  17-36 868	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

2.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

3.  Entitlement to a rating in excess of 10 percent for sciatic neuropathy of the left lower extremity.

4.  Entitlement to a rating in excess of 10 percent for sciatic neuropathy of the right lower extremity.

5.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

6.  Whether new and material evidence has been received to reopen a claim of service connection for erectile dysfunction.

7.  Entitlement to service connection for erectile dysfunction.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

9.  Entitlement to service connection for bilateral hearing loss.

10.  Entitlement to service connection for tinnitus.

11.  Entitlement to a total disability rating on the basis of individual unemployability (TDIU).


ORDER

New and material evidence with respect to the claim of service connection for erectile dysfunction, has been received; that claim is reopened, and to this limited extent, the appeal of that issue is granted.

A rating higher than 10 percent for left lower extremity radiculopathy, is denied.

A rating higher than 10 percent for right lower extremity radiculopathy, is denied.

A rating higher than 10 percent for left lower extremity sciatic neuropathy, is denied.

A rating higher than 10 percent for right lower extremity sciatic neuropathy, is denied.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for erectile dysfunction was denied in a November 2007 rating decision; the Veteran did not perfect an appeal.

2.  The evidence submitted since the November 2007 rating decision, pertinent to the claim for service connection for erectile dysfunction, is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  Symptoms of the Veteran's left lower extremity peripheral neuropathy have more nearly approximated mild, and not moderate, incomplete paralysis of the femoral nerve for the entire period on appeal.

4.  Symptoms of the Veteran's right lower extremity peripheral neuropathy have more nearly approximated mild, and not moderate, incomplete paralysis of the femoral nerve for the entire period on appeal.

5.  The Veteran's sciatic neuropathy of the left lower extremity is manifested by no more than mild incomplete paralysis.

6.  The Veteran's sciatic neuropathy of the right lower extremity is manifested by no more than mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  The November 2007 rating decision that denied the claim of entitlement to service connection for erectile dysfunction is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  Since the November 2007 rating decision, new and material evidence has been received, and the claim of entitlement to service connection for erectile dysfunction is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for a rating in excess of 10 percent for left lower extremity peripheral neuropathy are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8526 (2017).

4.  The criteria for a rating in excess of 10 percent for right lower extremity peripheral neuropathy are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8526 (2017).

5.  The criteria for a rating in excess of 10 percent disability rating for sciatic neuropathy of the left lower extremity are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

6.  The criteria for a rating in excess of 10 percent disability rating for sciatic neuropathy of the right lower extremity are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from January 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

II.  Claim to Reopen

VA may reopen and review a previously denied claim if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C. § 5108 (2012).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The United States Court of Appeals for Veterans Claims held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156 (a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010). 

The provisions of 38 U.S.C. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

A.  Erectile Dysfunction

The Veteran originally filed a claim of service connection for erectile dysfunction in March 2006.

In November 2007, the RO denied the claim of service connection for erectile dysfunction on the basis that the evidence did not show a diagnosis of erectile dysfunction.

Since November 2007, the Veteran has submitted private treatment records and VA treatment records have also been associated with the record.  In particular, an October 2016 letter by Dr. C. Q. notes the Veteran's complaints of loss of erectile power and sexual dysfunction.  Further, a March 2017 VA treatment record reflects the Veteran's reported problems with erectile dysfunction.  This evidence is new in that the evidence was not of record at the time of the November 2007 decision.  For the purposes of determining whether new and material evidence has been submitted, the Board finds that the low threshold to reopen the claim has been met because there is new evidence of current complaints suggesting a diagnosis of erectile dysfunction which was part of the element that was lacking in the prior denial.  Based on the evidence, the claim for service connection for erectile dysfunction is reopened.  To this extent, the appeal is granted.

II. Increased Ratings

Disability ratings are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In cases where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In such cases, staged ratings are appropriate when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings for each such distinct time period.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

A. Peripheral Neuropathy of the Left and Right Lower Extremities

Diagnostic Code 8526 pertains to a disability comparable to paralysis of the anterior crural nerve (femoral).  Under Diagnostic Code 8526, a 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, and a 30 percent rating is warranted for severe incomplete paralysis.  A 40 percent rating is warranted for complete paralysis of the anterior crural nerve (femoral) resulting in paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8526.

The rating schedule provides guidance for rating neurologic disabilities.  With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. 
§ 4.123.  The maximum rating that can be assigned for neuritis not characterized by organic changes noted in 38 C.F.R. § 4.123, will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  

Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.  VA's Adjudication Manual gives the following guidance on cases where a peripheral nerve disability is only manifested by sensory impairment: "To make a choice between mild and moderate, consider the evidence of record and the following guidelines: The mild level of evaluation would be more reasonably assigned when sensory symptoms are recurrent but not continuous assigned a lower medical grade reflecting less impairment and/or affecting a smaller area in the nerve distribution.  Reserve the moderate level of evaluation for the most significant and disabling cases of sensory-only involvement.  These are cases where the sensory symptoms are continuous assigned a higher medical grade reflecting greater impairment and/or affecting a larger area in the nerve distribution."  VA Adjudication Procedures Manual, III.iv.4.G.4.b (October 25, 2016).

The Veteran's left and right lower extremity peripheral neuropathy are rated 10 percent disabling under Diagnostic Code 8526 for incomplete peripheral neuropathy.

The Veteran was afforded a VA examination in January 2017.  He complained of constant aching pain in his lower extremities and slight weakness in his feet.  He also complained of numbness felt in his feet.  On physical examination, the Veteran had normal muscle strength, no muscle atrophy, and a normal reflex exam.  There was evidence of moderate constant pain, moderate intermittent pain, and moderate numbness of the right and left lower extremities.  The Veteran did not have paresthesias and/or dysesthesias.  The Veteran had decreased vibration sensation and normal position sense of the right and left lower extremities.  The examiner classified the severity of the Veteran's left and right femoral nerve incomplete paralysis as mild.  No other neurologic abnormalities were noted.

Based on the foregoing, the Board finds that a rating in excess of 10 percent for left and right lower extremity peripheral neuropathy is not warranted for any period during the appeal.  The Veteran's left and right leg symptoms of peripheral neuropathy have been manifested by no more than mild incomplete paralysis of the femoral nerve.

The Veteran's symptoms have not more nearly approximated the criteria for a 20 percent rating.  Under Diagnostic Code 8526, a 20 percent rating is warranted for moderate incomplete paralysis of the anterior crural nerve (femoral).  Here, the January 2017 VA examination report noted moderate constant pain, moderate intermittent pain, and moderate numbness.  The Board finds that the Veteran's symptoms are more consistent with mild incomplete paralysis.  In this regard, the January 2017 VA examiner classified the severity of the Veteran's left and right lower extremity peripheral neuropathy as mild.  An examiner's characterization of the degree of disability as envisioned by the regulation is not binding on the Board.  38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").  Regardless of the examiner's characterization, however, the Board finds that, for the following reasons, the evidence reflects that the symptoms most nearly approximate mild incomplete paralysis.  The involvement was wholly sensory, with normal muscle strength, no muscle atrophy, and normal reflexes on examination.  While the pain was characterized as both constant and intermittent and the Veteran had moderate numbness, there was no evidence of paresthesias, dysesthesias, or other signs or symptoms of peripheral neuropathy of the left and right lower extremities.  Thus, it cannot be said that the sensory symptoms were continuous; rather, one symptom was characterized as both continuous and intermittent and the others were not continuous.  Therefore, the evidence of record for the entirety of the appeal period indicates does not reflect symptoms more nearly approximating impairment beyond mild incomplete paralysis of the left and right lower extremities.

The Veteran is competent to report symptoms he experiences, such as numbness, weakness, and pain; however, the criteria specifically provide for lower ratings based on wholly sensory involvement, and the Veteran's statements when viewed with the other evidence of record do not reflect symptoms of a severity that more nearly approximates the moderate degree.

For the foregoing reasons, the preponderance of the evidence is against a rating higher than 10 percent for left and right lower extremity peripheral neuropathy.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.

B. Sciatic Neuropathy of the Left and Right Lower Extremities

The Veteran's left and right lower extremity sciatic neuropathy is rated 10 percent disabling under Diagnostic Code 8520, as analogous to an impairment of the sciatic nerve.  For complete paralysis, marked by dangle and drop of the foot, with no active movement of the muscles below the knee possible, and weakened or (very rarely) lost flexion of knee, an 80 percent evaluation is assigned.  For lesser degrees of impairment, or incomplete paralysis, lower ratings are assigned.  Mild impairment is rated 10 percent, moderate impairment is 20 percent, and moderately severe impairment is 40 percent.  Severe impairment, with marked muscle atrophy, is rated 60 percent disabling.  38 C.F.R. § 4.124a, Code 8520.

The Veteran was provided a VA examination in January 2017.  He complained of constant aching pain in his lower extremities and slight weakness in his feet.  He also complained of numbness felt in his feet.  On physical examination, the Veteran had normal muscle strength, no muscle atrophy, and a normal reflex exam.  There was evidence of moderate constant pain, moderate intermittent pain, and moderate numbness of the right and left lower extremities.  The Veteran did not have paresthesias and/or dysesthesias.  The Veteran had decreased vibration sensation and normal position sense of the right and left lower extremities.  The examiner classified the severity of the Veteran's left and right sciatic nerve incomplete paralysis as mild.  No other neurologic abnormalities were noted.

Based on the evidence of record, the Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's left and right lower extremity at any time during the appeal period.  In this regard, the Board acknowledges the Veteran's complaints of numbness, pain, and weakness in his lower extremities.  The January 2017 VA examination report also noted moderate constant pain, moderate intermittent pain, and moderate numbness.  However, the Board finds that the competent and probative evidence does not demonstrate at least moderate impairment of the right or left lower extremity.  Notably, as discussed above, the January 2017 VA examiner documented normal muscle strength, no muscle atrophy, and a normal reflex exam.  Moreover, the January 2017 VA examiner specifically characterized the neurological impairment of the Veteran's left and right lower extremities as "mild."  As mentioned in the previous discussion regarding the Veteran's left and right lower extremity peripheral neuropathy of the femoral nerve, regardless of the examiner's characterization, the Board finds that the evidence reflects that the symptoms most nearly approximate mild incomplete paralysis.  The involvement was wholly sensory, with normal muscle strength, no muscle atrophy, and normal reflexes on examination.  While the pain was characterized as both constant and intermittent and the Veteran had moderate numbness, there was no evidence of paresthesias, dysesthesias, or other signs or symptoms of sciatic neuropathy of the left and right lower extremities.  Thus, it cannot be said that the sensory symptoms were continuous; rather, one symptom was characterized as both continuous and intermittent and the others were not continuous.

The Veteran is competent to report symptoms he experiences, such as numbness, weakness, and pain; however, the criteria specifically provide for lower ratings based on wholly sensory involvement, and the Veteran's statements when viewed with the other evidence of record do not reflect symptoms of a severity that more nearly approximates the moderate degree.

In sum, the Board finds that a disability rating of 10 percent is not warranted for the Veteran's sciatic neuropathy of the left and right lower extremities at any time during the appeal period.


REMAND

Erectile Dysfunction

The Veteran was last afforded a VA examination to determine the nature and etiology of any erectile dysfunction in October 2007.  Such VA examination revealed a normal genitourinary system.  Since the October 2007 VA examination, the Veteran has continued to complain of symptoms, to include libido loss, penile deformity, loss of erectile power, and sexual dysfunction.  The Board acknowledges that the evidence of record does not contain a current diagnosis of erectile dysfunction.  However, the Board finds that the Veteran is competent to report such symptoms.  As the Veteran has not been afforded a VA examination since October 2007 in regards to his claimed erectile dysfunction, the Board finds that the Veteran should be scheduled for a VA examination to determine the nature and etiology of his complaints.

Acquired Psychiatric Disorder

In January 2017, the Veteran was afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorder.  While a diagnosis of PTSD was ruled out, the Veteran was diagnosed with major depressive disorder.  The examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that there was no evidence of psychiatric complaints, psychiatric findings, or psychiatric treatment prior to the military service.  Further, while there was evidence of psychiatric complaints on a November 1967 and January 1970 Report of Medical History, a January 1970 Report of Medical Examination dated was silent for a psychiatric diagnosis, psychiatric findings, or psychiatric treatment.  The examiner continued to state that there was no evidence of psychiatric complaints, psychiatric findings, or psychiatric treatment within one year after discharge of the Veteran's military service.  The examiner also stated that there was no medical evidence of psychiatric follow-up intervention, the Veteran was not receiving any psychiatric treatment and no significant occupational and social functioning was reported or documented.  Therefore, the examiner concluded a link between the Veteran's neuropsychiatric condition and his military activity could not be made.

As noted, the January 2017 VA examiner indicated that while there was evidence of psychiatric complaints on a November 1967 and January 1970 Report of Medical History, a January 1970 Report of Medical Examination dated was silent for a psychiatric diagnosis, psychiatric findings, or psychiatric treatment.  The examiner also stated that there was no evidence of treatment for or a diagnosis of psychiatric treatment within one year of service and no evidence of current psychiatric treatment.  The Board finds that January 2017 VA examiner dismissed the Veteran's in-service reports of psychiatric symptoms solely based on the fact that he did not have an objective psychiatric diagnosis in service, but provided no rationale for how this conclusion was reached.  Furthermore, the examiner did not address the Veteran's report of psychiatric symptoms since service.  See October 2016 Correspondence by Dr. C. Q.  On remand, a new medical opinion is necessary, which considers the full evidence of record and which clearly explains the rationale behind any conclusion reached as to the nature and etiology of any psychiatric disability at any point during the relevant appeal period.  

In addition, the October 2016 correspondence by Dr. C. Q. cites to a December 2015 neuropsychological evaluation performed by Dr. T. D.  The Veteran also reported undergoing this evaluation during his January 2017 VA PTSD examination.  However, review of the record does not contain this evaluation.  On remand, the AOJ should obtain authorization from the Veteran and attempt to obtain such private treatment records.

Diabetes Mellitus

The Veteran underwent VA examination in January 2017 to assess the current nature and severity of his service-connected diabetes mellitus, type II.  He reported that he was seen a year ago by Dr. C. Q. who recommended that he discontinue Metformin.  It does not appear that private treatment records relating to treatment of the Veteran's diabetes mellitus, type II by Dr. C. Q. have been associated with the Veteran's claims file.  On remand, a new VA examination is required, as well as an attempt to obtain any outstanding private treatment records from Dr. C. Q.

Bilateral Hearing Loss and Tinnitus

The Veteran asserts that he has bilateral hearing loss and tinnitus that are related to service.  Service treatment records show that his hearing was within normal limits on a November 1967 pre-induction examination.  A January 1970 separation audiogram shows that the Veteran had normal right ear hearing, but his left ear audiogram revealed severe hearing loss with all responses at 80 dB.

The Veteran was afforded a VA examination in January 2017.  He was found to have bilateral hearing loss for VA purposes.  The examiner opined that the Veteran's left ear and right ear hearing loss were not at least as likely as not caused by or a result of an event in military service.  The examiner reasoned that the Veteran reported an onset of hearing loss for about 10 years and that VA and other medical records were silent as to any audio treatment or care for hearing loss until the January 2017 VA examination, in which results were consistent with mild to moderate bilateral hearing loss.  The examiner continued to state that it is well known that prolonged exposure to noise of high intensity and short duration, such as military type, "could" cause permanent damage in the structures of the inner ear, resulting in irreversible hearing loss.  Hearing deficits appear, either immediately after a noise trauma, or gradually, during the noise exposure period.  No retroactive effect is expected to be seen as hearing loss with onset so many years after being exposed to military noise.  The examiner concluded by stating, on the other hand, hearing loss "might" also be associated to the combined effect of post-service occupational and/or recreational noise exposure and the normal aging process due to progressive inner ear dysfunction.

The Board finds the examiner's conclusion is too vague and speculative upon which to base an award of service connection.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).

Furthermore, while the examiner stated that the Veteran reported an onset of bilateral hearing loss 10 years ago, the October 2016 correspondence by Dr. C. Q. asserts that the Veteran has reported symptoms of bilateral hearing loss secondary to high noises during military operations since service.   

In addition, the examiner noted that the Veteran did not report recurrent tinnitus and as a result, no etiology opinion was provided.  However, as with his bilateral hearing loss claim, the Veteran has reported having tinnitus secondary to high noises during military operations since service.  See October 2016 Correspondence by Dr. C. Q.  In light of the above deficiencies, a new medical opinion must be obtained on remand.

TDIU

Finally, the Board notes that the matter of entitlement to a TDIU must be deferred as it is inextricably intertwined with the claims being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records.  Also, provide the Veteran another opportunity to identify any pertinent and outstanding treatment records for his disabilities, to include treatment records by Dr. T. D. and Dr. C. Q.  The AOJ should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of his claimed erectile dysfunction.  

The examiner must determine whether the Veteran has any erectile dysfunction disability that has been present at any point during the pendency of the appeal (even if the disorder has since resolved).

In so doing, the examiner must consider the Veteran's competent and credible reports of libido loss, penile deformity, loss of erectile power, and sexual dysfunction.  If the examiner finds that the Veteran does not have an erectile dysfunction disability, he or she should so state in the report and provide an explanation for that conclusion.

For each diagnosis identified at any point during the appeal period, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disability began in or is etiologically related to any incident of the Veteran's military service.

3. Return the claims file to the examiner who authored the January 2017 report of VA examination.  If the January 2017 examiner is no longer available, the examination report should be forwarded to another examiner.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should identify all psychiatric disorders currently found, to include major depressive disorder.

For each disorder identified, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the disability began in or is otherwise caused by the Veteran's active service, to include the Veteran's history of psychiatric complaints noted on a November 1967 and January 1970 Report of Medical History.

In doing so, the examiner must acknowledge and discuss the Veteran's report of psychiatric symptoms noted on the November 1967 and January 1970 Report of Medical History, as well as, his competent assertions of continuity of related symptomatology since service (noting the lack of objective evidence showing treatment or complaints of psychiatric symptoms after service does not, in and of itself, render the Veteran's reports incredible).

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. Return the claims file to the examiner who authored the January 2017 report of VA examination.  If the January 2017 examiner is no longer available, the examination report should be forwarded to another examiner.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss and tinnitus were incurred in service, or are the result of exposure to acoustic trauma during the Veteran's period of service. 

The examiner must specifically acknowledge and discuss the Veteran's reports that his hearing loss and tinnitus were first manifested during his period of service, and have continued since service.  The examiner must also address the significance of the Veteran's left ear severe hearing loss noted on his January 1970 separation examination.

The examination report must include a complete rationale for all opinions expressed.

5. Arrange for the translation from Spanish into English any additional evidence added to the record as a result of this remand for which such translation is needed.

6. Following any additional indicated development, the AOJ should readjudicate the claims remaining on appeal, to include entitlement to a TDIU, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel

Copy mailed to:  Puerto Rico Public Advocate for Veterans Affairs

Department of Veterans Affairs


